Name: Commission Regulation (EC) No 2370/95 of 10 October 1995 amending Regulation (EC) No 2280/95 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: marketing;  trade policy;  cooperation policy;  technology and technical regulations;  Africa;  plant product
 Date Published: nan

 Avis juridique important|31995R2370Commission Regulation (EC) No 2370/95 of 10 October 1995 amending Regulation (EC) No 2280/95 on the supply of cereals as food aid Official Journal L 242 , 11/10/1995 P. 0001 - 0001COMMISSION REGULATION (EC) No 2370/95 of 10 October 1995 amending Regulation (EC) No 2280/95 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (1), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1) (c) thereof, Whereas Commission Regulation (EC) No 2280/95 (3) issued an invitation to tender for the supply, as food aid, of 20 274 tonnes of cereals; whereas some of the conditions specified in Annex I to that Regulation should be altered, HAS ADOPTED THIS REGULATION: Article 1 For lot B, point 10 of Annex I to Regulation (EC) No 2280/95 is replaced by the following: '10. Packaging and marking (8) (9) (11): See OJ No C 114, 29. 4. 1991, p. 1 (II.A.(2) (c) and II.A. (3)) markings in English Bagging must be carried out before shipment`. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1995. For the Commission Franz FISCHLER Member of the Commission